DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed on 04/20/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 04/20/22, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, 12-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 5,273,059 to Gross et al., which teaches a method for cleaning an interior space of a container (see figures 1a) and a system for cleaning surfaces comprising a carriage (figure 1, #10a) provided with wheels (see figure 1) having a support base (figure 1, #11), an articulated arm (figure 4, #19, 21, 22, 23) configured to extend and perform  a cleaning operation (see figures 1-4) (column 4, lines 16-22), a single telescoping arm (figure 1, #14) (column 2, lines 60-61) coupled to the support base and the articulated arm (see figure 1), wherein the telescoping arm is configured to adjust the position of the articulated arm (see figure 1, U and D) (column 2, lines 60-63), and is positioned above the support base and horizontally from the support base (see figure 1), a fluid line and a nozzle (figure 4, #24) coupled to the fluid line and the articulated arm (see figure 1) (column 4, lines 39-41), wherein the nozzle is movable by the articulated arm to different positions to discharge fluid to one or more target locations to the surface to be cleaned (see figures 3-4) (column 3, lines 18-23, and column 4, lines 23-26), US 9,468,957 to Al Shammari et al., which teaches a cleaning system for cleaning tanks comprising a trailer including a platform (figure 2, #12) comprising wheels (see figure 2) and a hitch (figure 2, #22) (column 3, lines 9-17), wherein the trailer can be towed by any suitable vehicle (column 1, lines 53-54), and WO 03/047780 to Frewer et al., which teaches a cleaning system comprising an elongated extended arm (telescoping arm) (figure 3, #1) wherein the telescoping arm is movable between a retracted position having a first length (see figure 3) and an extended position having a second length that is longer than the first length (see figure 4), and that the telescoping arm can extend horizontally with respect to a support base (see figure 4).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a frame coupled between the support base and the single telescoping boom, wherein the frame is configured to move the single telescoping boom in three dimensions relative to the support base as recited in claims 1 and 20, and moving the single telescoping boom in three dimensions relative to the support base with a frame, wherein the frame is coupled between the support base and the single telescoping boom as recited in claim 18, in combination with the other structural features or process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714